[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                             September 6, 2007
                             No. 06-16611                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                   D. C. Docket No. 06-20904-CV-FAM

MARIAMAR MASSO,


                                                           Plaintiff-Appellant,


                                  versus


MIAMI-DADE COUNTY,

                                                          Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                           (September 6, 2007)

Before DUBINA, BLACK and CARNES, Circuit Judges.

PER CURIAM:
      Mariamar Masso appeals the district court’s grant of summary judgment to

Miami-Dade County Police Department (MDPD) on her claim for retaliatory

failure to hire pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C.

§ 2000e-3(a).

      In 2004, Masso applied for two positions with MDPD. In the application’s

Personal History Questionnaire (PHQ), Masso responded to the question whether

employers always treated her fairly by indicating she had filed discrimination

charges against her employer because the management pressured her to sign a

memo acknowledging they could not guarantee her job security. Citing a

confidentiality agreement, Masso refused to provide any documentation of the

Equal Employment Opportunity Commission (EEOC) charge despite repeated

requests from MDPD. MDPD eventually obtained a copy of the charge, in which

Masso stated she believed her employer discriminated against her because of her

sex and pregnancy. She also stated that she was harassed, excluded from meetings,

and no longer allowed to work from home or to “make up time.” MDPD did not

hire her, citing her failure to follow departmental procedures and her falsification

of the application.

      Masso contends that a genuine issue of material fact exists as to whether

MDPD’s proffered reason for not hiring her was a pretext for retaliatory



                                           2
discrimination because: (1) it was not clear that she falsified her application or that

there was a discrepancy between the PHQ and the EEOC charge; (2) MDPD

insisted on having proof of the EEOC charge and focused on the details of her

charge to the point of raising suspicion as to the truth of its articulated reason; and

(3) there was no rational business justification for MDPD’s investigation of her

discrimination charge in the manner that it did.

      The moving party is entitled to summary judgment if the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact and

that the moving party is entitled to a judgment as a matter of law. Fed. R. Civ. P.

56 (c); see also Chapman v. AI Transp., 229 F.3d 1012, 1023 (11th Cir. 2000) (en

banc) (reviewing a district court’s grant of summary judgment de novo). If the

non-moving party bears the ultimate burden of proof regarding the claim at issue in

the motion, that party, in response to the motion, must go beyond the pleadings and

establish, through competent evidence, that there truly is a genuine, material issue

to be tried. Celotex Corp. v. Catrett, 477 U.S. 317, 324, 106 S. Ct. 2548, 2553

(1986).

      Title VII prohibits retaliation by an employer against an applicant because

the applicant has opposed an unlawful employment practice “or because he has



                                            3
made a charge . . . under this subchapter.” 42 U.S.C. § 2000e-3(a). A plaintiff

may establish his case through circumstantial evidence, using the burden-shifting

framework established by the Supreme Court in McDonnell Douglas Corp. v.

Green, 411 U.S. 792, 93 S. Ct. 1817 (1973). See EEOC v. Joe’s Stone Crabs, Inc.,

296 F.3d 1265, 1272-73 (11th Cir. 2002). Under this framework, the plaintiff must

first establish a prima facie case of discrimination to create a rebuttable

presumption of discrimination. Id. at 1272. To establish a prima facie case of

retaliation, a plaintiff must show that (1) he engaged in statutorily protected

expression, (2) he suffered an adverse employment action, and (3) there was some

causal relation between the two events. Pennington v. City of Huntsville, 261 F.3d
1262, 1266 (11th Cir. 2001).

         Once a plaintiff has made a prima facie showing of discrimination, the

burden shifts to the employer to offer a legitimate, non-discriminatory reason for

the employment action. Tex. Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 254-

55, 101 S. Ct. 1089, 1094-95 (1981). If the defendant articulates a legitimate,

non-discriminatory reason, the plaintiff must come forward with evidence

sufficient to permit a reasonable factfinder to conclude that the reasons given by

the employer were pretextual. Holifield v. Reno, 115 F.3d 1555, 1565 (11th Cir.

1997).



                                           4
      A plaintiff may show pretext by either directly persuading the court that a

discriminatory reason motivated the defendant or by indirectly showing that the

employer’s explanation is unworthy of credence. Burdine, 450 U.S. at 256,

101 S. Ct. at 1095. “The inquiry into pretext centers upon the employer’s beliefs,”

rather than the employee’s own perceptions. Holifield, 115 F.3d at 1565. In other

words, it does not matter whether the plaintiff is actually innocent of the infraction

for which the adverse employment action is taken; the only relevant inquiry is

whether the employer believes he is guilty. Damon v. Fleming Supermarkets of

Fla., Inc., 196 F.3d 1354, 1363 n.3 (11th Cir. 1999) (“An employer who fires an

employee under the mistaken but honest impression that the employee violated a

work rule is not liable for discriminatory conduct.”). Once a nondiscriminatory

reason is proffered, the “plaintiff is not allowed to recast an employer’s . . .

reasons or substitute his business judgment for that of the employer.” Chapman,
229 F.3d at 1030. Instead, he “must meet [the proffered] reason head on and rebut

it, and the employee cannot succeed by simply quarreling with the wisdom of that

reason." Id. Therefore, where an employer offers extensive evidence of legitimate,

nondiscriminatory reasons for its actions, conclusory allegations by the plaintiff are

insufficient to raise an inference of pretext. Mayfield v. Patterson Pump Co., 101
F.3d 1371, 1376 (11th Cir. 1996).



                                            5
      Upon review of the record, and upon consideration of the briefs of the

parties, we find no reversible error. MDPD considered Masso’s failure to provide

documentation of the EEOC charge and the apparent inconsistencies between her

PHQ and the discrimination charges to conclude Masso did not follow

departmental procedures and falsified the application. Masso did not present any

evidence indicating that MDPD’s proffered reasons for not hiring her were merely

a pretext. Therefore, we affirm.

      AFFIRMED.




                                         6